DETAILED ACTION
Applicants’ arguments, filed 9 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to a new examiner. See the contact information at the end of the office action. Additionally, this office action has been made NON-FINAL.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al (US Patent No. 5,385,887) in view of Matsumoto (US 2005/0119761 A1), the combination further in view of Yuan et al. (US 2011/0020419 A1).
Yim et al. (hereafter referred to as Yim) teach a composition/kit comprising a calcium containing substance and bone morphogenetic proteins, preferably BMP-2, (i.e., an osteoinductive protein) and a biodegradable/biocompatible porous polymer matrix to promote the formation of cartilage and/or bone, for repair of tissue damage and fractures with improved solubility and/or stability characteristics (Abstract and col 2, lines 16-47). Said composition is formulated as porous particles (i.e., granules) having a pore size of preferably 150-300 microns (i.e., a plurality of pores/micropores) (col 5, lines 32-42). In the composition of Yim, the polymer matrix provides in situ scaffolding 
Yim further teaches a kit comprising the composition and a solution (col 8, lines 45-57) having a “a pKa close to 4.5” and a pH preferably 3.5 to about 5.25 and about 4.5 (col 2, lines 32-42) and comprising the protein and about 1 to about 20 mM of glutamic acid, about 0.1 to about 5.0% (w/v) of sucrose, and about 0.5 to about 10.0% (w/v) glycine (i.e., buffering agents; col 3, lines 60-68 to col 4, lines 1-32) and that the amounts may be modified when lyophilized and reconstituted with water for providing advantages in storage, shipping, and stability (col 4, lines 33-58).
While Yim teaches porous particles/granules comprising a calcium containing substance and BMP-2 osteoinductive/bone-forming protein, Yim does not teach that the calcium containing substance is a calcium ceramic granule of micropores with the protein distributed on a portion of the interior of the granule.
Matsumoto et al. (hereafter referred to as Matsumoto) teaches a composition of porous calcium ceramic particles (i.e., i.e., preformed calcium ceramic granules) having a network structure of a plurality of micropores having a diameter of preferably 10 to 300 μm (Abstract; para [0023]) having a specific surface area of preferably 30 to 300 m2/g and more preferably 50 to 200 m2/g (para [0030]) and wherein bone-forming (i.e., osteoinductive) proteins are trapped in the pores and on its surface (i.e., dispersed/distributed on an interior surface of the granule near the centroid and near the exterior) (para [0006], [0024], [0027], and [0028]).
Matsumoto et al further teach that the amount/effect of protein trapped depends on the size of the ring-shaped portions of the pore (Fig. 2; para [0024])

It would have been prima facie obvious to one of ordinary skill in the art to have modified the composition/kit of Yim by substituting or combining the calcium substance disposed within the biocompatible polymer matrix with the preformed calcium ceramic granules of Matsumoto such that the BMP-2 protein would have been dispersed/distributed on an interior surface of the granule (i.e., near the centroid and near the exterior of the granule) as taught by Matsumoto. The skilled artisan would have been motivated to have done so in order to have predictably improved the composition/kit by with a reasonable expectation of success by providing excellent new-bone-forming capability and large mechanical strength because the calcium ceramic granules of Matsumoto would have been expected to have had these properties. 
Additionally and/or in the alternative, it would have been prima facie obvious for one of ordinary skill in the art to have substituted or combined one calcium substance with another, both useful in bone/tissue formation with a reasonable expectation of success. The simple substitution of one known element (the calcium ceramic granules of Matsumoto) in place of another (the calcium substance of Yim) to obtain predictable results (both calcium substances would have predictably resulted in bone forming capability) is prima facie obvious. See MPEP 2143, Exemplary Rationale B. Additionally, combining prior art elements (e.g. the compositions of Yin and Matsumoto) according to known methods to yield predictable results (a calcium containing implant useful for bone formation). See MPEP 2143, Exemplary Rationale A.

Yuan et al. (hereafter referred to as Yuan) is drawn to osteoinductive calcium phosphates, as of Yuan, title and abstract. Said composition is porous and consists only of micropores, as of Yuan, abstract, apparently in the absence of macropores.
Yuan does not teach a kit.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Yim to have been free of macropores, as of Yuan. All of the references Yim, Matsumoto, and Yuan appear to be drawn to a composition intended for osteoinduction and or osteogenesis (i.e. generation of new bone), as of Yim and Yuan, title and abstract, and paragraph 0028 of Matsumoto. As a calcium containing composition free of macropores would have been suitable for osteogenesis and/or osteoinduction, the skilled artisan would have been motivated to have modified the composition of Yim in view of Matsumoto to have been free of macropores in order to have predictably caused osteoinduction and/or osteogenesis with a reasonable expectation of success.
As to claim 1, the claim requires that the micropores prevent multinucleated osteoclasts from penetrating the interior of the granule. As best understood by the examiner, micropores are sized from about 0.1 to 1.50 µm, as of Yuan, title and abstract. A composition modified to lack macropores would have not have been able to have accommodated multinucleated osteoclasts because multinucleated osteoclasts are sized from about 100-200 µm, and cells of this size would not have been able to fit through pores having a maximum size of 1.50 µm. The examiner notes that Yuan does 
As to claim 1, the claim requires a surface area of greater than 30 m2/gram. Matsumoto teaches a surface area of 30 to 300 m2/g, more preferably 50 to 200 m2/g, as of Matsumoto, paragraph 0034. This overlaps with the claimed range of at least 30 m2/gram. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim requires a pH in the range of 2.3 and 4.5. Yim further teaches a kit comprising a solution with a pH of either 4.5, as of Yim, column 2 lines 40-42, or 3.5-5.25, as of Yim, column 3 lines 60-65. The pH range of Yim  of 3.5-5.25 overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, with regard to Yim’s teaching of a pH of 4.5, while this pH differs from the claimed pH range of less than 4.5, this difference is insufficient to result in a prima facie case of obviousness. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 
As to claim 2, the claim requires glutamic acid, glycine, and sucrose in specific concentrations. Yim teaches these ingredients, as of Yim, column 4, Table 1, reproduced below.

    PNG
    media_image1.png
    227
    397
    media_image1.png
    Greyscale

While the concentrations in the above-reproduced table appear to differ from the claimed concentrations, this is not sufficient to overcome the prima facie case of obviousness. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a solution comprising glutamic acid, glycine, and sucrose for administration of bone morphogenetic protein 2 (BMP-2) is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have determined optimum or workable ranges of these ingredients via routine experimentation.
As to claim 3, Yim teaches glycine as of the above-reproduced table from Yim.
In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
As to claims 6-7, Yim further teaches the kit further comprising a syringe applicator. This appears to be useful for placing the implant at a site within or on a body tissue or for contacting the composition or the osteoinductive protein with the solution, as of (col 11, lines 6-10) of Yim.
As to claim 8, this is an independent claim that requires all of the limitations of claim 1 while also requiring an osteoinductive protein. Yim teaches various bone morphogentic proteins such as BMP-2, as of Yim, column 11 lines 5-10. This is understood to read on the required osteoinductive protein.
As to claim 9, Yim teaches lyophilized BMP-2, as of Yim, column 11 lines 5-10. 
As to claim 10, Yim further teaches the kit further comprising a syringe applicator (i.e., useful for placing the implant at a site within or on a body tissue or for contacting the composition or the osteoinductive protein with the solution) (col 11, lines 6-10).
As to claim 11, Yim teaches a syringe as of column 11 lines 6-10.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 9 March 2021 (hereafter referred to as applicant’s arguments). These arguments will be addressed below.
Arguments Regarding Prima Facie Case of Obviousness: In applicant’s response, second page, last paragraph, applicant argues that in some embodiments, polymeric particles are not included in the composition. This text has been underlined in applicant’s response.
This argument is unclear to the examiner. This is because it is unclear whether applicant is arguing that some embodiments of prior art reference Yim fail to include polymeric particles, or that some embodiments of the instant invention lack polymeric particles which is taught in the prior art. To the extent that applicant is arguing that Yim fails to teach polymeric particles, this argument is not persuasive because the instant claims do not appear to require polymeric particles. Arguments regarding unclaimed limitations are not persuasive. See MPEP 2145(VI). In contrast, to the extent that applicant is arguing that Yim teaches polymeric particles when the compositions of the instant specification lack polymeric particles, this argument is not persuasive either. This is because the “comprising” language of the instant claims does not exclude additional unrecited elements (e.g. such as polymeric particles). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03(I).
Arguments Regarding Alleged Unexpected Results: In applicant’s response, page 2, applicant makes the following argument.

Applicants have found that the combination of a high specific surface area, greater than 30 m2/g, and an interconnected network of micropores enables a sufficient amount of BMP to penetrate deep into the calcium ceramic granules, where it is protected from invading cell populations such as osteoclasts, which in turn, provides optimal in vivo BMP retention.

The above-argument would appear to indicate that applicant believes that there are improved results associated with the claimed invention as compared to a comparative composition with lower surface area. While applicant does not point to data from the instant specification or declaration allegedly in support of this, the examiner has reviewed the instant specification, and has found that figure 4, which is reproduced below, does appear to compare high surface area compositions with low surface area compositions.

    PNG
    media_image2.png
    435
    560
    media_image2.png
    Greyscale


Nevertheless, no indication of allowable subject matter has been made at this time for at least the following reasons.
First, data from instant figure 6, which is reproduced below, appears to show that the best results occur with a composition comprising a combination of micropores and macropores.

    PNG
    media_image3.png
    398
    560
    media_image3.png
    Greyscale

The above-reproduced figure would appear to indicate that the composition with a combination of micropores and macropores yields the best results. However, as best understood by the examiner, the claimed invention would have lacked macropores. This is because, as best understood by the examiner, macropores are sufficiently large that 
Applicant also makes arguments drawn to alleged unexpected improvements regarding the claimed pH range. Looking at the instant application, it appears that applicant has shown that there is more aggregation at pH 8.5 rather than pH 5.2, as of figure 11, which is reproduced below.

    PNG
    media_image4.png
    448
    410
    media_image4.png
    Greyscale

The above-reproduced diagram appears to show less aggregation at pH 5.2 rather than pH 8.5. As aggregation would appear to be undesired, the above-reproduced data would appear to show superior results at pH 5.2 rather than pH 8.5. 
Applicant has also presented pH-related data as of figure 10, which is reproduced below.

    PNG
    media_image5.png
    434
    515
    media_image5.png
    Greyscale

The above-reproduced data appear to show more total loaded protein at pH 3 as compared with pH 4 for alkaline granules, and no statistically significant difference in total loaded protein for the acid-etched granules. Regardless, all of the pH values tested here appear to be within the claimed scope. As such, the above-reproduced data does not appear to compare the instantly claimed composition having a pH in the claim scope against a comparative composition having a pH outside the claim scope.
As such, there do not appear to be unexpected beneficial results relating to the claimed pH range as compared with a comparative pH range.


Terminal Disclaimer
The terminal disclaimer filed on 9 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
US Patent 10,646,347; and
US Patent 10,300,172
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612